NO. 12-13-00388-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE INTEREST                                  §      APPEAL FROM THE

OF C. W. E.,                                     §      COUNTY COURT AT LAW

A CHILD                                          §      CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       W.E. appeals the termination of his parental rights. W.E.’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       W.E. is the father of C.W.E, born May 31, 2011. On July 2, 2012, the Department of
Family and Protective Services (the Department or CPS) filed an original petition for protection
of C.W.E., for conservatorship, and for termination of the parental rights of W.E. and of S.F., the
child’s mother. The Department was appointed temporary managing conservator of the child,
and W.E. and S.F. were appointed temporary possessory conservators.
       At the conclusion of the trial on the merits, the trial court found by clear and convincing
evidence that W.E. had engaged in one or more of the acts or omissions necessary to support
termination of his parental rights. Specifically, the court found that W.E. had (1) knowingly
placed or knowingly allowed C.W.E. to remain in conditions or surroundings that endangered
her physical or emotional well being; (2) engaged in conduct or knowingly placed C.W.E. with
persons who engaged in conduct that endangered her physical or emotional well being; (3) failed
to comply with a court order that established the actions necessary to obtain the return of his
child; and (4) used a controlled substance in a manner that endangered C.W.E.’s health or safety
and failed to complete a court-ordered substance abuse program or continued to abuse a
controlled substance after completion of such a program. The trial court further found that
termination of the parent-child relationship was in the child’s best interest.
        Based on these findings, the trial court ordered that the parent-child relationship between
W.E. and C.W.E. be terminated. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        W.E.’s counsel filed a brief in compliance with Anders, stating that he reviewed and
considered the trial and pretrial record and found no points of reversible error. This court has
previously held that Anders procedures apply in parental rights termination cases when the
Department has moved for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—
Tyler 2001, no pet.). In compliance with Anders, counsel’s brief presents a professional
evaluation of the record demonstrating why there are no reversible grounds on appeal, and
referencing grounds that might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S.
Ct. at 1400; Mays v. State, 904 S.W.2d 920, 922-23 (Tex. App.–Fort Worth 1995, no pet.).
W.E.’s counsel discussed various possible issues for appeal, and then explained why these issues
are without merit.
        As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and W.E.’s counsel’s brief. We agree that the appeal is
wholly frivolous and without merit, and find nothing in the record that might arguably support
the appeal.1 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-
47 (Tex. App.—Austin 2005, pet. denied).


                                                  DISPOSITION
        As required, W.E.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We are in agreement with W.E.’s counsel that the appeal is wholly



        1
           Counsel for W.E. certified that he provided W.E. with a copy of his brief and informed him that he had
the right to file his own brief. W.E. was given time to file his own brief, but the time for filing such a brief has
expired and we have received no pro se brief.


                                                         2
frivolous. Accordingly, we grant his motion for leave to withdraw, and affirm the trial court’s
judgment. TEX. R. APP. P. 43.2.
Opinion delivered June 11, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 11, 2014


                                          NO. 12-13-00388-CV


                          IN THE INTEREST OF C. W. E., A CHILD


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2012-07-0507)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.